Citation Nr: 1826998	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-30 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to a disability rating in excess of 40 percent for lumbar strain, lumbar bulging disc formation, and lumbar spondylosis with thoracic vertebral compression.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 3, 1991 to June 20, 1991 and from January 17, 2002 to October 13, 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which assigned a 40 percent rating for lumbar strain, lumbar bulging disc formation, and lumbar spondylosis with thoracic vertebral compression and denied entitlement to service connection for a bilateral eye disability.

The issue of entitlement to a disability rating in excess of 40 percent for lumbar strain, lumbar bulging disc formation, and lumbar spondylosis with thoracic vertebral compression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's current bilateral eye disability, diagnosed as bilateral pinguecula, bilateral pterygium, nasal keratectomy scar status post pterygium, dry eye, blepharitis, and conjunctivitis, is related to his active service.



CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability, diagnosed as bilateral pinguecula, bilateral pterygium, nasal keratectomy scar status post pterygium, dry eye, blepharitis, and conjunctivitis, are satisfied.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The first and second elements for service connection, namely a current disability and an in-service incurrence, have been met.  See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).  The medical evidence reflects current eye pathology, including diagnoses during the pendency of the claim of bilateral pinguecula, nasal keratectomy scar status post pterygium, dry eye, blepharitis, and conjunctivitis.  See August 2012 VA Eye Examination.  The Veteran's service treatment records (STRs) document a bilateral eye disability.  In particular, a May 2002 STR demonstrates that the Veteran was diagnosed with bilateral nasal pterygia, which did not encroach on the cornea in both eyes, allergic conjunctivitis, and dry eyes.

The Board notes that a June 2012 rating decision denied the Veteran's claim for service connection for a bilateral eye disability, in part, because the Veteran did not attend a scheduled VA examination.  However, the Veteran submitted correspondence in June 2012 requesting that his examination be rescheduled because he would not be in Puerto Rico during the time of the examination.  Further, the Veteran underwent a VA examination in August 2012 as discussed below.

The Veteran underwent a VA examination in August 2012.  Based upon an examination of the Veteran and a review of the medical evidence, including his service treatment records, the VA examiner concluded that the Veteran's bilateral eye disability was "at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  See August 2012 VA Eye (C&P) Examination Report.  The Board notes that are no negative etiological opinions of record concerning the Veteran's claim for service connection for a bilateral eye disability.

In sum, the preponderance of the evidence weighs in favor of service connection for a bilateral eye disability.  In the absence of any probative evidence to the contrary, entitlement to service connection for a bilateral eye disability, diagnosed as bilateral pinguecula, bilateral pterygium, nasal keratectomy scar status post pterygium, dry eye, blepharitis, and conjunctivitis, is granted.


ORDER

Entitlement to service connection for a bilateral eye disability, diagnosed as bilateral pinguecula, bilateral pterygium, nasal keratectomy scar status post pterygium, dry eye, blepharitis, and conjunctivitis, is granted.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

The Veteran was afforded a Back (Thoracolumbar Spine) VA examination in December 2014 to evaluate the severity of his lumbar strain, lumbar bulging disc formation, and lumbar spondylosis with thoracic vertebral compression.  As discussed below, a new VA examination must be provided to comply with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The United States Court of Appeals for Veterans Claims (the Court), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint, or an explanation as to why such testing is not warranted or not possible.  See Correia, 28 Vet. App. at 158.  The December 2014 examination report does not specify that passive and non-weightbearing range of motion testing was performed, or whether such testing was considered not warranted or not possible.

Additionally, VA examiners are required to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment.  Sharp, 29 Vet. App. at 32.  VA examiners are also required to estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  Id. at 34-35.  If an estimate cannot be provided without resort to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.  Id. at 36.  In this case, the December 2014 examination report does not provide the necessary information regarding flare-ups, as specified above.  The examiner explained that an estimate of the additional loss of range of motion during a flare-up could not be provided because the Veteran was not experiencing a flare-up during the examination.  However, it is not apparent why the examiner could not estimate additional functional loss based on the Veteran's statements describing the flare-ups, or why the available information in the file was not sufficient to permit such an estimate.

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated from April 2017, forward.

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the severity of his lumbar strain, lumbar bulging disc formation, and lumbar spondylosis with thoracic vertebral compression.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  All necessary tests, including X-rays if indicated, should be performed.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

In the report, in addition to setting forth all other pertinent findings, the examiner must address the following:

Range of motion testing in accordance with Correia: 
In the examination report, the examiner must include all of the following:

   (a) Active range of motion testing results.
   (b) Passive range of motion testing results.
   (c) Weightbearing range of motion testing results.
(d) Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation. In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

Flare-ups (Sharp): The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding the onset of symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3.  Next, review the claims folder and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.

4.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


